Case: 20-30502    Document: 00516306893       Page: 1    Date Filed: 05/04/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                 United States Court of Appeals
                                No. 20-30502                              Fifth Circuit


                              Summary Calendar                          FILED
                                                                     May 4, 2022
                                                                   Lyle W. Cayce
   LMPC0402457,                                                         Clerk

                                                Requesting Party—Appellant,

                                    versus

   BP Exploration & Production, Incorporated; BP
   America Production Company,

                                                 Objecting Parties—Appellees,

   Garretson Resolution Group, Incorporated, as Claims
   Administrator of the Deepwater Horizon Medical Benefits Class Action
   Settlement Agreement, doing business as Epiq Mass Tort,

                                                                     Appellee.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:20-CV-503
Case: 20-30502     Document: 00516306893          Page: 2    Date Filed: 05/04/2022




                                   No. 20-30502



   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Raoul Galan, Jr., claim number LMPC0402457,
   appeals the district court’s order denying his challenge to the Deepwater
   Horizon Medical Benefits Settlement Program Claims Administrator’s
   determination that he did not qualify for class membership.              The
   interpretation of a settlement agreement is a question of law that we review
   de novo. BP Expl. & Prod., Inc. v. Claimant ID 100191715, 951 F.3d 646, 648
   (5th Cir. 2020). Under general maritime law, which controls the instant case,
   the Deepwater Horizon Medical Benefits Class Action Settlement Agreement
   “should be read as a whole and [its] words given their plain meaning unless
   the provision is ambiguous.”       BP Expl. & Prod., Inc. v. Claimant ID
   100094497, 910 F.3d 797, 801 (5th Cir. 2018) (internal quotation marks and
   citation omitted).
          Here, Galan does not meet the requirements detailed in the settlement
   agreement’s class membership definition because he did not work as a clean-
   up worker at any time between April 20, 2010, and April 16, 2012, nor did he
   reside in Zone A or Zone B for at least 60 days within the applicable
   timeframe. Although he maintains that he is a managing member of Cypress
   Lake No.I, L.L.C., which owns property in Zone A, only natural persons are
   contemplated as class members under the settlement agreement, not
   business entities, and property ownership absent residency does not meet the
   settlement agreement’s definition of a class member. Galan’s suggestion
   that he should be included in the settlement class because he suffers from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-30502     Document: 00516306893          Page: 3   Date Filed: 05/04/2022




                                   No. 20-30502


   depression and because “mental depression has no geographic boundaries”
   is at odds with the plain meaning of the class membership definition. To the
   extent his argument can be construed as an assertion that he is eligible to
   receive compensation despite failing to meet the class membership
   definition, such an argument is contrary to the plain meaning of the
   settlement agreement, which provides that only settlement class members
   may qualify for compensation. Accordingly, the district court did not err by
   denying Galan’s challenge and upholding the Claims Administrator’s
   determination. See Claimant ID 100094497, 910 F.3d at 801.
         Finally, Galan has not shown that the Claims Administrator violated
   his right to due process by requiring him to comply with the terms of the
   settlement agreement in order to establish class membership and ultimately
   recover under the settlement agreement. Cf. In re Deepwater Horizon, 934
   F.3d 434, 445-46 (5th Cir. 2019).
         The judgment of the district court is AFFIRMED.




                                        3